ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Transdev Services, Inc.                      )   ASBCA Nos. 62654, 62655
                                             )
Under Contract No. CQ18068                   )

APPEARANCES FOR THE APPELLANT:                    Dawn E. Stern, Esq.
                                                  Brett Ingerman, Esq.
                                                  Harry P. Rudo, Esq.
                                                   DLA PIPER LLP
                                                   Baltimore, MD

APPEARANCES FOR THE AUTHORITY:                    Jon B. Crocker, Esq.
                                                   Chief Counsel
                                                   Washington Metropolitan Area
                                                    Transit Authority
                                                   Washington, DC

                                                  Attison L. Barnes, III, Esq.
                                                  Samantha S. Lee, Esq.
                                                  Moshe B. Broder, Esq.
                                                   Wiley Rein LLP
                                                   Washington, DC

           OPINION BY ADMINISTRATIVE JUDGE STINSON
  ON RESPONDENT’S MOTION TO DISMISS FOR LACK OF JURISDICTION

        Pending before the Board is a motion to dismiss for lack of subject matter
jurisdiction filed by respondent, the Washington Metropolitan Area Transit Authority
(WMATA). Appellant, Transdev Services, Inc. (Transdev), submitted two claims to
WMATA in April 2020, pursuant to the Disputes clause of its contract. At the time
Transdev filed its appeals seeking review of its two claims, WMATA had yet to issue
a final decision on either claim. WMATA contends that the Board is without
jurisdiction to entertain these consolidated appeals on the theory that the Board has
jurisdiction to review only written final decisions. For the reasons stated below, we
deny WMATA’s motion to dismiss.

       STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION

    1. On January 10, 2001, WMATA and the ASBCA entered into a
Memorandum of Understanding (MOU) pursuant to which “[t]he ASBCA shall
provide a forum . . . for administrative resolution under Authority contracts containing
a ‘Disputes’ article for all appeals from final decisions of contracting officers issued
under such contracts” (MOU between the ASBCA and the WMATA (January 10,
2001, extended in October 2007) at 1). The MOU provides that “[o]pinions rendered
by the ASBCA involving appeals under Authority contracts shall be accepted by the
Authority as final and conclusive” unless overturned by “a court of competent
jurisdiction” (MOU at 2).

       2. On August 2, 2018, WMATA awarded Transdev Contract No. CQ18068
(the Contract) in the amount of $53,197,947.21 (mobilization and three-year base
period) for operation and maintenance of Metrobus service operating from WMATA’s
Cinder Bed Road Facility, located in Lorton, Virginia (R4, tab 58 at WT2055,
WT2101).

       3. Paragraph B of Article 32 of the Contract contains procedures governing a
termination for convenience (R4, tab 58 at WT2254). Included within that paragraph
are the following references to the Federal Acquisition Regulation (FAR):

              (f) If the parties disagree on the whole amount to be paid
              because of the termination, the Contracting Officer shall
              pay the Contractor the amounts that he or she determines
              as follows . . .

                     ....

                     (iii) A sum, representing profit on the items
                     described in subparagraph (f)(2)(i) that the
                     Contracting Officer determines to be fair and
                     reasonable pursuant to Section 49.202 of the
                     Federal Acquisition Regulation (FAR), in effect on
                     the date of this Contract.

                     ....

              (h) The cost principles and procedures of FAR Part 31 in
              effect on the date of this Contract, shall govern all costs
              claimed, agreed to, or determined under this article, except
              that the Authority shall not be obligated to pay interest,
              however represented, on any claimed costs.

(R4, tab 58 at WT2256-57)




                                           2
         4. Article 35 of the Contract contains a Disputes clause, which provides:

                Any dispute concerning a question of fact arising under or
                related to this Contract that is not disposed of by
                agreement, shall be decided by the Contracting Officer,
                who shall reduce his/her decision to writing and mail or
                otherwise furnish a copy thereof to the Contractor. The
                Contracting Officer’s decision shall be final and conclusive
                unless, within thirty (30) calendar days from the date of its
                receipt, the Contractor mails or otherwise furnishes to the
                Contracting Officer, a written notice of appeal addressed to
                the Authority Board of Directors. Such notice must
                indicate that an appeal is intended and must reference the
                decision and Contract number. The decision of the Board
                of Directors or its duly authorized representative for the
                determination of such appeals shall be final and
                conclusive, unless in proceedings initiated by either party
                for review of such decision in a court or board of
                competent jurisdiction, it determines that the decision was
                fraudulent, or capricious, or arbitrary, or so grossly
                erroneous as necessarily to imply bad faith, or not
                supported by substantial evidence. In any appeal under
                this article, the appellant shall be afforded an opportunity
                to be heard and offer evidence in support of its appeal.
                Pending final decision of a dispute hereunder, the
                Contractor shall proceed diligently with the performance of
                this Contract in accordance with the Contracting Officer’s
                decision. The Armed Services Board of Contract Appeals
                (ASBCA) is the Board of Directors’ authorized
                representative for final decisions on an appeal.

                       (a) This “Disputes” article does not preclude
                       consideration of questions of law in connection with
                       decisions provided for in paragraph (a) above.
                       Nothing in the Contract, however, shall be
                       construed as making final, the decisions of the
                       Board of Directors or its representative on questions
                       of law.

(R4, tab 58 at WT2258-59) 1

1
    The Contract’s Disputes clause contains a section “(a)” but no section “(b)” (R4,
         tab 58 at WT2259). It appears that the Disputes clause, as formatted in the

                                             3
        5. WMATA’s Procurement Procedures Manual, Section 19, entitled “Claims
and Litigation Actions,” “establishes the Authority procedures for processing and
resolving contractor claims and disputes.” Section 19-2, entitled “General,” provides,
in part:

             (a) The Authority shall promptly review and evaluate all
             contractor claims, and shall provide an objective appeals
             process to hear and render decisions on appeals taken from
             Final Decisions by the Contracting Officer.

                    ....

             (b) Responsibility. The Contracting Officer is responsible
             for the review, evaluation, and determination of the merit
             of contractor claims. In making merit determinations, the
             Contracting Officer should obtain the advice from
             Authority technical and subject matter experts in the areas
             including, but not limited to: contracting, finance, law,
             contract audit, and engineering and construction.
             Determinations of Merit may be reviewed by the Office of
             General Counsel (“COUN”) for legal sufficiency
             depending on the complexity and/or dollar amount of the
             claim as determined by the Contracting Officer and/or the
             Chief Procurement Officer.

(R4, tab 107 at WT5861 (Version 7.4, dated August 2017), tab 110 at WT6914
(Version 7.9, dated January 2020))

       6. Appellant’s complaint addresses two claims: (1) the alleged amount owed
and invoiced “for the hours operated under the Contract and the method for calculating
that amount” (the Invoicing Claim); and (2) alleged “misrepresentations made by
WMATA during the procurement regarding the maintenance status of the bus fleet”
(the Bus Maintenance Claim) (compl. ¶ 2). The complaint also includes two breach of
contract counts, Count I, Breach of Contract - Pricing Dispute, and Count V, Breach of
Contract - Maintenance Dispute (compl. ¶¶ 60-64, 82-86).

      Contract, should have included a section “(a)” at the beginning of the first
      paragraph of the clause, and the second paragraph of the clause should have
      been identified as section “(b)” and not section “(a).” See Delta Engineering,
      Inc., ASBCA No. 58063, 14-1 BCA ¶ 35,553 at 174,219-20 (containing
      Disputes clause with same language, but both a paragraph section (a) and
      section (b)).

                                           4
The Invoicing Claim

       7. By letter dated October 29, 2019, to Mr. Daniel Smith, WMATA
Contracting Officer, Mr. Michael Setzer, President Transit Division, Transdev North
America, discussed “the methodology by which Transdev invoices WMATA for
Transdev’s fixed-route service.” Mr. Setzer stated “[b]ecause Transdev and WMATA
have engaged in this discussion without resolution for a matter of months, we seek a
decision from you pursuant to Article 35 of the legal terms governing Cinder Bed
Road Bus Operations and Maintenance RFP CQ18068 . . . .” (R4, tab 97 at WT5537)
Mr. Setzer’s letter did not specify the amount of the claim, stating instead that
“WMATA has withheld approximately 20% of each invoice issued to it on the basis
that Transdev should simply be invoicing only a fixed fee, not both the fixed and
variable fees instructed during the procurement process.” Mr. Setzer requested that
WMATA “make payment of the outstanding amounts owed for each invoice issued
since the inception of the fixed-route service . . . .” (R4, tab 97 at WT5538)

       8. By email dated October 29, 2019, Mr. Ted Koerth, Associate General
Counsel, Transdev North America, provided Mr. Jon B. Crocker, Senior Counsel,
WMATA Office of General Counsel, a copy of Mr. Setzer’s October 29, 2019, letter
(app. supp. R4, tab 2 at TDEV6-7). Mr. Crocker responded to Mr. Koerth via email
that same day, stating, “Ted, thank you for copying me. I acknowledge receipt. You
should expect a formal decision on the claim within 60 days.” (App. supp. R4, tab 2
at TDEV6) By email dated January 6, 2020, Mr. Koerth responded to Mr. Crocker’s
email stating, “Happy new year. More than 60 days since our letter have now passed.
Did I miss WMATA’s response? Please advise.” (Id.)

       9. By letter dated February 6, 2020, to Mr. John King, Regional Vice President
of Transdev North America, Mr. Smith addressed the Invoicing Claim, stating:

               As you know the dispute over the proper invoice format
               has been affecting the WMATA payment to Transdev
               since December 30, 2018. WMATA has decided to
               institute the terms of the contract (CQ18068) in processing
               all payments for the period December 30, 2018 through
               September 30, 2019. Please refer to Schedule C of
               CQ18068, price schedule instructions. The amount owed
               Transdev for the period December 30, 2018 through
               September 2019 is $997,194.79.

(R4, tab 98)




                                            5
        10. By letter dated April 22, 2020, to Mr. Smith, Mr. Setzer again addressed
the Invoicing Claim, stating, “as of February 29, 2020, WMATA has withheld and
owes Transdev a sum of $1,520,432 in fees withheld by WMATA without justification
based apparently on WMATA’s mistaken understanding of the invoicing requirements
under the Agreement” (app. supp. R4, tab 4 at TDEV102). In closing, Mr. Setzer
stated, “[w]e hereby request payment of this amount within 15 days of this letter.
Please advise me if WMATA does not intend to comply with this request” (app. supp.
R4, tab 4 at TDEV103).

      11. By letter dated June 2, 2020, to Mr. Smith, Mr. Setzer stated:

                I write today on behalf of Transdev . . . to follow-up on my
                prior claim demanding payment of $1,520,432 under the
                terms of the Cinder Bed Road Bus Operations and
                Maintenance RFP CQ18068 . . . . As explained in that
                letter, Transdev disputes WMATA’s refusal to pay the full
                fixed and variable costs contained in our invoices. Those
                costs are expressly provided for by the Agreement.

                Pursuant to the Disputes article of the Agreement,
                Article 35, the Contracting Officer is required to issue a
                written decision on the claim. To date, however, we have
                not received a response. Thus, unless we receive a written
                response from you by June 5, 2020, we will deem the
                claim denied and seek appropriate relief from the Armed
                Services Board of Contract Appeals (“ASBCA”). We
                sincerely value our ongoing relationship with WMATA
                and welcome the opportunity to amicably resolve this issue
                without the need to involve the ASBCA.

(R4, tab 104)

The Bus Maintenance Claim

       12. By letter dated March 12, 2020, to Ms. Yvonne Manfra, WMATA Project
Manager, Mr. Branden Matthews, Transdev Area Vice President, submitted
documents requested by WMATA to substantiate alleged premature major system
failures of the Cinder Bed fleet for which appellant claimed WMATA was responsible
(app. supp. R4, tab 6; R4, tab 101). Mr. Matthews’ letter stated, in part:

                Attached please find the master control spreadsheet and
                vendor invoicing associated with all of the major system
                failures and repairs listed on the control spreadsheet. The


                                             6
                documentation is divided into three groups; Major Engine
                Work, Hybrid Drive /DPIM and Wiring Repairs activities.

                The Transdev team is available to answer any question on
                the documentation if further explanation or discussion on
                any individual failure or repair activity is needed.

(App. supp. R4, tab 6)

       13. By letter dated March 17, 2020, to Mr. Matthews, Ms. Manfra, responded
to Transdev’s March 12, 2020 letter, stating that WMATA could not continue its
review of the material submitted until appellant submitted additional information.
Ms. Manfra stated that WMATA would “begin a thorough review of the data
provided” once the deficiencies were corrected. (App. supp. R4, tab 3)

      14. By letter dated March 30, 2020, Mr. Matthews responded to Ms. Manfra’s
March 17, 2020 letter, providing “additional documentation to substantiate major
system failures” (app. supp. R4, tab 4a).

      15. By letter dated April 28, 2020, Mr. Smith responded to Mr. Matthews’s
March 30, 2020 letter, stating:

                The Washington Area Metropolitan Transit Agency
                (WMATA) has received and preliminarily reviewed the
                materials submitted by Transdev alleging premature
                mechanical major systems failures on buses assigned to the
                Cinder Bed Road Project. In order to consider any
                reimbursement for the allegations of mechanical major
                systems failures, WMATA is requiring that Transdev
                submit a formal claim against the contract (CQ18068).

(R4, tab 101)

       16. By letter dated April 30, 2020, Mr. Matthews responded to Mr. Smith’s
April 28, 2020 letter, summarizing appellant’s previous submissions and stating, in
part:

                While WMATA has not, to date, substantively disputed
                Transdev’s position on these repairs, WMATA has
                requested in your letter dated April 28, 2020, that we
                submit this information and a corresponding request for
                reimbursement for these expenses to you subject to



                                            7
                Article 35 (Disputes) of Contract 18068. Please consider
                this correspondence as such a request.

                We ask that you advise us within 30 days of this letter of
                your decision on the matter. If we do not receive a
                response within that timeframe, we will understand
                WMATA’s silence to constitute a denial of this request for
                reimbursement subject to Transdev’s right to file an appeal
                to the WMATA Board of Directors consistent with
                Article 35 of the Contract.

(R4, tab 102)

       17. By letter dated May 15, 2020, Mr. Smith responded to Mr. Matthews’s
April 30, 2020 letter, stating, in part:

                A claim must be supported by substantial evidence. To
                assist you with collecting the necessary information to
                evaluate your position, WMATA has prepared a
                spreadsheet to identify areas where supporting
                documentation is required. Please complete the attached
                spreadsheet with as much information as is reasonably
                available and return it within thirty (30) days. This
                spreadsheet will form both the basis of your claim as well
                as supply the required diligence to enable an amicable
                resolution.

                Alternatively, you may proceed from the bare allegations
                in your letter. The letter suggests but does not present a
                formal claim against the contract. For any claim in excess
                of $100,000, WMATA requires the vendor to submit a
                formal certification in accord with 41 USC 7103 and
                FAR 33.207. If you wish to proceed with a claim and
                without substantial evidence, then please simply complete
                the certification and resubmit.

                Kindly return the requested evidence and/or a certified
                claim. Upon receipt, you are entitled to receive a
                Contracting Officers’ Final Decision within sixty (60) days
                pursuant to the Disputes Clause of Contract CQ18068.

(R4, tab 103A)



                                             8
     18. By letter dated June 12, 2020, Mr. Matthews responded to Mr. Smith’s
May 15, 2020 letter, stating, in part:

             In response to your letter of May 15, 2020 asking for
             additional evidence, Transdev has completed the
             WMATA-prepared spreadsheet with as much information
             as is available. Some of the earliest repairs are
             documented with receipts but do not have a Maximo work
             order because Transdev maintenance staff access to
             Maximo was not provided by WMATA until well after
             commencement of operations by Transdev. The attached
             WMATA-created spreadsheet, in conjunction with the
             information already provided by Transdev, form the basis
             for our claim for reimbursement of $749,201.77 in
             maintenance costs associated with premature failures of
             major components on the fleet assigned to Contract
             CQ18068.

             We look forward to receiving Contacting Officers Final
             Decision as outlined in Disputes Clauses of Contract
             CQ18068 within sixty (60) days.

(R4, tab 105A)

Transdev’s August 7, 2020 Submission Regarding Both Claims

       19. By letter dated August 7, 2020, to Mr. Smith, Mr. Justin T. Augustine, III,
North East Regional Vice President, Transdev North America, provided a detailed
summary of both claims pending with WMATA (R4, tab 106A at WT5551, WT5559).
In concluding his letter, Mr. Augustine stated, in part:

             . . . Transdev is entitled to a total payment of
             $2,475,900.80, for its above two claims. Pursuant to the
             Disputes article of the Contract, Article 35, the Contracting
             Officer is required to issue a written decision on the above
             claims. To date, however, we have not received a response
             to our previously-submitted claims on these issues. See
             Exhibits A, B, E, and F. Thus, unless we receive a written
             response from you by August 21, 2020, we will deem the




                                          9
                claim denied and seek appropriate relief from the Armed
                Services Board of Contract Appeals (“ASBCA”).

(R4, tab 106A at WT5556) 2

        20. Mr. Augustine’s August 7th letter included the claim certification
previously requested by WMATA in its May 15th letter, although Mr. Augustine noted
that the Contract Disputes Act (CDA), 41 U.S.C. § 7103, does not apply to the
Contract and the Contract did not incorporate the certification requirement set forth in
FAR 33.207 (id.). Mr. Augustine stated:

                Because the Contract Disputes Act does not apply to the
                Contract, nor does the Contract incorporate FAR 33.207,
                there is no basis for the 60-day period set forth in the
                Contract Disputes Act to begin upon the submission of the
                certification included with this letter. To the extent
                WMATA disagrees, please inform us by August 14, 2020,
                of the basis for that disagreement so that we may evaluate
                WMATA’s position prior to filing an appeal with the
                ASBCA.

(Id. at n.4)

       21. WMATA has not issued a final decision on appellant’s claims (WMATA
mot. at 2). WMATA states in its motion that “the Contracting Officer for this Contract
continues to assess Transdev’s August 7 claim and intends to issue a written decision
in response” (WMATA mot. at 4 n.3). Transdev states that it was informed by
WMATA that it “did not intend to issue a written decision on either claim and told
Transdev that the only way to have the claim reviewed would be to file an appeal with
the ASBCA” (app resp. at 2 (citing compl. ¶ 18)).

      22. By letter dated August 26, 2020, appellant filed its notice of appeal with the
Board, based upon the “Contracting Officer’s Deemed Denial of Transdev’s Claims.”
The Board docketed the Invoicing Claim as ASBCA No. 62654 and the Bus
Maintenance Claim as ASBCA No. 62655.




2
    Appellant characterizes its August 7th submission as “another follow-up letter to the
        WMATA Contracting Officer . . . incorporating its prior letters and, once again,
        requesting a Contracting Officer decision” (app. resp. at 3).

                                            10
                                        DECISION

      I. Burden of Proof

       Transdev, as the proponent of our jurisdiction, bears the burden of establishing the
Board’s subject matter jurisdiction by a preponderance of the evidence. Reynolds v.
Army & Air Force Exchange Service, 846 F.2d 746, 748 (Fed. Cir. 1988); Cedars-Sinai
Medical Center v. Watkins, 11 F.3d 1573, 1584 (Fed. Cir. 1993). Pursuant to the Board’s
agreement with WMATA, we have “authority to resolve appeals from the decisions of
WMATA contracting officers pursuant to the provisions of the Disputes clause of
WMATA contracts.” Delta Engineering, 14-1 BCA ¶ 35,553 at 174,222. Our
jurisdiction to entertain Transdev’s appeals does not arise pursuant to the CDA,
41 U.S.C. §§ 7103-7109. Cubic Transportation Sys., ASBCA No. 57770, 12-2 BCA
¶ 35,063 at 172,233.

      II. The Contract’s Disputes Clause Permits Us To Consider Breaches of Contract

        The Contract’s Disputes clause grants the WMATA contracting officer
authority to decide “(a)ny dispute concerning a question of fact arising under or related
to this Contract” (SOF ¶ 4). Likewise, the Disputes clause grants the ASBCA, as the
WMATA Board of Directors’ authorized representative for final decisions on an
appeal, the authority to decide “(a)ny dispute concerning a question of fact arising
under or related to this Contract” (id.). 3

      The Board has interpreted the WMATA Disputes clause as authorizing the
ASBCA to assert jurisdiction to consider claims alleging breach of contract. Cubic
Transportation Sys., 12-2 BCA ¶ 35,063 at 172,234. Specifically, we held:

                WMATA’s Disputes clause is now an “all disputes” clause
                that provides new authority for the Board to consider
                breach of contract claims in WMATA contracts. This does
                not mean that the CDA applies to WMATA’s contracts, it
                does not. It simply means that WMATA’s revised
                Disputes clause confers authority on the Board to consider
                “all disputes” including breach of contract.

Id. Appellant’s complaint here seeks relief for breach of contract (SOF ¶ 6).

3
    A previous version of the Disputes clause set forth in earlier WMATA contracts
         granted authority to decide only disputes concerning questions of fact arising
         under the contract. Cubic Transportation Sys., 12-2 BCA ¶ 35,063 at 172,233
         (discussing previous version of disputes clause and the subsequent addition to
         Disputes clause of the phase “or related to”).

                                            11
     III. The Contracting Officer’s Failure To Issue a Decision in a Reasonable Time
          Violates the Disputes Clause

         A. The Disputes Clause Requires a Timely Decision By the Contracting Officer

       The disputes clause states that disputes “shall be decided by the Contracting
Officer, who shall reduce his/her decision to writing” (SOF ¶ 4). Accordingly,
pursuant to the Disputes clause, issuance of a written decision on a claim is not
discretionary with WMATA, rather, the contracting officer “shall” decide and “shall”
issue a written decision (id.). A contracting officer who fails to decide the claim and
issue a written decision breaches WMATA’s contractual duty as specified in the
Disputes clause and creates a breach of contract over which we have jurisdiction.
Cubic Transportation Sys., 12-2 BCA ¶ 35,063 at 172,234 (ASBCA has jurisdiction to
consider breach of contract claims). Of course, the Disputes clause here fails to
provide a specific time frame in which the contracting officer “shall” issue the
decision, and it is that failure which has led to the current dispute.

       Inherent in the contractual obligation to issue a written decision, as set forth in
the Disputes clause, is the notion that the decision will be issued within a reasonable
time after submission of the claim. 4 We have found jurisdiction in appeals not
involving the CDA where the contracting officer failed to issue a decision within a
reasonable time. Keith L. Williams, ASBCA No. 46068, 94-3 BCA ¶ 27,196
at 135,551 (jurisdiction to consider appeal based upon Disputes clause and pre-CDA
authority to entertain appeal from contracting officer’s constructive denial after more
than two months inaction on contractor’s claim).

       In Mid-America Officials Ass’n, ASBCA No. 38678, 89-3 BCA ¶ 22,231, the
contracting officer failed to issue a decision on appellant’s claim and appellant
requested the Board take jurisdiction pursuant to the CDA as a deemed denial.
Because the CDA did not apply to that contract, we declined to grant appellant’s
request based upon the statute. Instead, we held that:

                Such relief, however, is available for appeals under the
                Disputes clause. The contracting officer had the claim for
                two months without issuing a decision. There is nothing in
                the record to explain or account for such neglect. In these
                circumstances, the failure to render the decision amounted


4
    WMATA’s Procurement Procedures Manual requires WMATA to “promptly review
      and evaluate all contractor claims” and places responsibility on the contracting
      officer “for the review, evaluation, and determination of the merit of contractor
      claims” (SOF ¶ 5).

                                            12
                to a denial of the claim, thereby affording us jurisdiction
                over this appeal.

Mid-America Officials Ass’n, 89-3 BCA ¶ 22,231 at 111,775 (citing Titan Midwest
Constr., ASBCA No. 24754, 80-2 BCA ¶ 14,622).

        Professional Mgmt. Consulting Servs., ASBCA No. 61861, 20-1 BCA ¶ 37,638,
cited by appellant (app. resp. at 6), also provides support for requiring a timely
decision by the contracting officer under the Disputes Clause. Professional
Management concerned an appeal of an unsigned final decision. Appellant filed its
notice “outside the 30-day appeal period specified in the WMATA disputes clause,”
yet, as the Board noted, WMATA did not seek dismissal upon that basis. We held that
the unsigned contracting officer’s final decision was “not final and does not start the
appeal period.” Professional Mgmt., 20-1 BCA ¶ 37,638 at 182,752 n.9 (citing E-Sys.,
Inc., ASBCA No. 32033, 87-1 BCA ¶ 19,417 at 98,181; J.J. Bonavire Co., ASBCA
No. 32733, 87-2 BCA ¶ 19,908 at 100,715). Instead, we found jurisdiction to consider
the appeal based upon the contracting officer’s deemed denial, citing by comparison
41 U.S.C. § 7103(f)(5)). Id.

         B. The Contracting Officer Has Failed To Act in a Timely Manner

       Appellant submitted documentation regarding its Invoicing Claim by letter
dated October 29, 2019, and requested payment pursuant to the Contract’s Disputes
clause (SOF ¶ 7). 5 By letter dated February 6, 2020, Mr. Smith addressed “the dispute
over the proper invoice format,” stating that “WMATA has decided to institute the
terms of the contract (CQ18068) in processing all payments for the period
December 30, 2018 through September 30, 2019. Please refer to Schedule C of
CQ18068, price schedule instructions. The amount owed Transdev for the period
December 30, 2018 through September 2019 is $997,194.79.” (SOF ¶ 9)



5
    Appellant’s October 29, 2019, letter, did not include, what is called in CDA parlance,
        a “sum certain.” However, in non-CDA appeals, such as here, a contractor’s
        claim is not required to state a sum certain for the Board to have jurisdiction to
        entertain the appeal. 48 C.F.R. § 2.101 (defining claim as “a written demand or
        written assertion by one of the contracting parties seeking, as a matter of right,
        the payment of money in a sum certain, the adjustment or interpretation of
        contract terms, or other relief arising under or relating to the contract”); SUFI
        Network Servs., Appeal No. 55306, 07-1 BCA ¶ 33,535 at 166,122
        (“[r]espondent cites no non-CDA or pre-CDA authority that this Board lacks
        jurisdiction to entertain a contractor claim that does not set forth an amount in a
        ‘sum certain,’ and none is known to the Board”).

                                             13
        Appellant’s opposition brief states that “Transdev first submitted its Invoicing
Claim in writing on April 22, 2020,” and in that claim “asserted that WMATA had
wrongly withheld $1,520,432 owed to Transdev as of February 29, 2020” (app. resp.
at 2 (citing compl. ¶ 37)). Arguably, appellant’s October 29th letter could be
considered a claim, inasmuch as it sought relief pursuant to the Disputes clause.
Indeed, the Disputes clause here does not set forth any specific requirements for
submission a claim (SOF ¶ 4). 6 However, neither party takes that position. Neither
party likewise takes the position that Mr. Smith’s letter dated February 6, 2020, was a
final decision in response to appellant’s October 29th letter, nor does the February 6th
letter purport to be a final decision issued pursuant to the Disputes clause. (SOF ¶ 9)

        Appellant submitted documentation regarding its Bus Maintenance Claim as
early as March 12, 2020 (SOF ¶ 12). Appellant’s subsequent letter dated April 30,
2020, specifically sought relief for its Bus Maintenance Claim pursuant to the Disputes
clause (SOF ¶ 16). In response to appellant’s April 30, 2020, Bus Maintenance Claim,
WMATA stated that appellant’s “claim must be supported by substantial evidence.”
WMATA provided appellant a spreadsheet seeking additional information, stating,
“[t]his spreadsheet will form both the basis of your claim as well as supply the
required diligence to enable an amicable resolution.” WMATA informed appellant,
“[a]lternatively, you may proceed from the bare allegations in your letter.” WMATA
asserted that the April 30th submission “suggests but does not present a formal claim
against the contract” and that “any claim in excess of $100,000, WMATA requires the
vendor to submit a formal certification in accord with 41 USC 7103 and FAR 33.207.”
WMATA instructed, “[i]f you wish to proceed with a claim and without substantial
evidence, then please simply complete the certification and resubmit.” (SOF ¶ 17)

        The parties exchanged several pieces of correspondence subsequent to
submission of appellant’s claims, with appellant providing additional information and
documentation as requested by WMATA (SOF ¶¶ 9-11, 13-18). Hoping to avoid
further delay in the processing of its claims, appellant provided the requested
certification, correctly noting, however, that it was not a contractual obligation
(SOF ¶¶ 19-20). As of the filing of appellant’s notice of appeal in August 2020,
WMATA still had not issued a written decision on either claim (SOF ¶ 21).

      WMATA argues that the Board lacks jurisdiction to consider appellant’s
appeals “[b]ecause Transdev has not exhausted the dispute resolution provisions
prerequisite to the Board’s jurisdiction under the Contract” (WMATA mot. at 3). We

6
    The Contract sets forth requirements for submission of termination for convenience
         claims, including citation to the FAR (SOF ¶ 3). However, the Contract
         contains no such reference to the FAR or specific claim requirements for other
         “dispute[s] concerning a question of fact arising under or related to this
         Contract” (SOF ¶ 4).

                                            14
disagree. In its recitation of the facts, WMATA recognizes that “Transdev and
WMATA exchanged correspondence regarding many issues, including (1) Transdev’s
invoices under the Contract and (2) Transdev’s request for reimbursement of
$749,701.77 in maintenance expenses” (WMATA mot. at 2). However, WMATA
then asserts that “[o]n August 7, 2020, Transdev submitted a claim seeking a COFD on
these issues, which are the subject of Transdev’s Complaint” (id.).

        As discussed above, the correspondence exchanged between WMATA and
Transdev includes earlier versions of its claims, submitted several months before
appellant’s August 7, 2020, submission. The August 7, 2020, letter was simply
appellant’s latest attempt to convince WMATA to issue a decision on its claims. The
fact that its August 7, 2020, submission also included a CDA certification (as
requested by WMATA) does not somehow void or otherwise allow WMATA to
ignore Transdev’s earlier claims. As both parties agree, the CDA does not apply to
this Contract (WMATA mot. at 4; compl. ¶ 18), and the Disputes clause contains no
requirement for a CDA-type certification of appellant’s claims (SOF ¶ 4).

        In support of its argument that “Transdev has not exhausted the dispute resolution
provisions prerequisite to the Board’s jurisdiction,” WMATA cites Larry D. Paine,
ASBCA No. 41273, 93-2 BCA ¶ 25,702, which WMATA states was “vacated on
reconsideration based on new evidence” (WMATA mot. at 3 (citing Paine, ASBCA
No. 41273, 93-3 BCA ¶ 26,161)). Our decision in Paine does not support WMATA’s
position. In that appeal, the Board initially dismissed appellant’s “money claim for lost
earnings and other damages as the result of the suspension” of its contract, because the
Board determined that the claim had not been submitted to the contracting officer for a
decision. Paine, 93-2 BCA ¶ 25,702 at 127,862. That is not the situation here - indeed,
both of Transdev’s claims were submitted to the contracting officer for a decision prior
to the filing of its appeals (SOF ¶¶ 7, 16). On reconsideration, the Board in Paine
considered additional evidence, and, citing our inherent authority to modify our
decisions to rectify obvious errors and prevent manifest injustice, determined that a
claim had been submitted to the contracting officer, such that jurisdiction was proper.
Paine, 93-3 BCA ¶ 26,161 at 130,044.

        Appellant cites our decisions in Mite Corp., ASBCA No. 18534, 73-2 BCA
¶ 10,312 and Atlantis Constr. Corp., ASBCA No. 44044, 96-1 BCA ¶ 28,045, as
jurisdictional support for its appeals here, wherein we found jurisdiction to consider
non-CDA appeals in which the contracting officer had yet to issue a final decision
(app. resp. at 5). WMATA’s reply brief argues that “[t]he circumstances here are not
at all analogous to those in Transdev’s cited authorities,” noting that those appeals
involved a longer length of time between submission of the contractors’ claims, and
the date appeals were filed. (WMATA reply at 3) Notwithstanding WMATA’s
argument, what Mite Corporation and Atlantis Construction teach, is that, in a
non-CDA appeal, the length of time that must past between submission of a claim and


                                          15
the filing of an appeal in which we have jurisdiction, is a factual determination to be
made on a case-by-case basis. Where a reasonable time has passed between
submission of the claim and the subsequent appeal, the Board has jurisdiction to
consider the appeal.

       Although not expressly applicable to this Contract, the CDA specifies a period
of 60 days for the contracting officer to issue a final decision, or inform the contractor
of a specific time within which a decision will be issued 41 U.S.C. § 7103(f)(2).
Section 7103(f)(3) provides that:

                The decision of a contracting officer on submitted claims
                shall be issued within a reasonable time, in accordance
                with regulations prescribed by the agency, taking into
                account such factors as the size and complexity of the
                claim and the adequacy of information in support of the
                claim provided by the contractor.

41 U.S.C. § 7103(f)(3). This approach, set forth in the CDA, represents a reasonable
period of time for purposes of assessing WMATA’s actions here, with regard to
appellant’s claims. Of note, WMATA’s own counsel, Mr. Crocker, originally
responded to submission of the invoice claim by stating that the contracting officer’s
decision would be issued in 60 days, indicating that to be a reasonable period of time
(SOF ¶ 8).

       We find that the length of time between claims-submission and filing of the
appeals, April 22, 2020, to August 26, 2020 (Invoicing Claim) and April 30, 2020, to
August 26, 2020 (Bus Maintenance Claim), is sufficient to authorize jurisdiction
pursuant to the Disputes clause. Indeed both claims have been percolating between the
parties much longer - since at least October 29, 2019, and March 12, 2020,
respectively. A reasonable time having passed since submission to WMATA of
appellant’s claims, the Board has jurisdiction to consider Transdev’s appeals of its two
claims. 7

       WMATA’s additional arguments are equally unavailing. In its reply brief,
WMATA cites Reese Industries, ASBCA No. 29594-91, 84-3 BCA ¶ 17,628
at 87,860, wherein, according to WMATA, “the Board declined to take jurisdiction,
even though a year had passed since the appellant submitted its claim and the

7
    Because we have jurisdiction to consider these consolidated appeals, we do not reach
        appellant’s alternative request that the Board issue a stay of proceedings
        pending issuance of a final decision by WMATA, nor do we consider whether
        we have the authority to issue an order directing WMATA to issue a final
        decision (app. resp. at 6-7).

                                            16
contracting officer had only requested additional information” (WMATA reply at 4).
However, in that appeal, we concluded that the government’s failure to issue a written
decision was not unreasonable, stating “[w]e think it is entitled to be told something of
cause and effect for the major categories of damage. We do not find that appellant has
attempted to do that here but has lumped all into one substantial claim which, in its
manner of presentation, borders on the frivolous.” Reese Industries, 84-3 BCA
¶ 17,628 at 87,860. Our review of the correspondence submitted by the parties to-date
suggests that appellant has provided sufficient information to WMATA to analyze the
two claims and issue a decision. Moreover, we note that appellant’s claims appear to
be anything but “frivolous.”

       WMATA also argues that “Transdev cannot seek to impose a ‘deemed denial’
concept as if this were an appeal governed by the Contract Disputes Act because the
Contract Disputes Act does not apply to WMATA or its contracts” (WMATA mot.
at 4). However, we do not read appellant’s complaint as basing our jurisdiction upon
the CDA’s statutory right to appeal a contracting officer’s deemed denial of its claims.
Rather, appellant’s complaint identifies the Contract’s Disputes clause and the MOU
between WMATA and the ASBCA as the jurisdictional basis for the Board’s
jurisdiction (compl. ¶¶ 15-16). Although appellant’s complaint recites several
instances wherein it informed WMATA that it would deem its claims denied if
Transdev did not receive a written response from the contracting officer by a certain
date (compl. ¶¶ 18, 38-39, 55), appellant’s complaint expressly recognizes that the
CDA “does not apply to this dispute” (compl. ¶ 18). Rather, appellant’s complaint is
based upon a breach of contract (SOF ¶ 6). 8

       Even WMATA recognizes that the time to issue a final decision is not
indefinite, stating as “not true” the idea that “there is absolutely no deadline for when
that decision must be issued” (WMATA reply at 2). In its reply brief “WMATA
simply argues that the plain terms of the Contract provide for a contracting officer’s
final decision before any appeal and do not impose a deadline for the issuance of that
decision” (id.). However, WMATA’s stating what is, in essence, a truism (that the
Disputes clause contains no set deadline for issuance of a decision) does not address or
excuse what happens when, as here, WMATA fails to issue a final decision on claims
pending for several months, and there exists no specific date by which the contracting
officer has agreed to perform the contractual duty to issue a final decision. WMATA’s

8
    WMATA argues that, assuming “Transdev could rewrite the Contract to include a
      ‘deemed denial’ concept under the Contract Disputes Act, Transdev fails the
      test for a deemed denial” because “only nineteen days passed between
      Transdev’s submission of its August 7 claim and its Notice of Appeal and
      Complaint” (WMATA mot. at 4 (citing compl. ¶¶ 17-18)). As we have held,
      however, both of appellant’s claims were submitted to WMATA long before
      August 7, 2020 (SOF ¶¶ 7, 10-11, 16, 18).

                                           17
 failure to issue a decision within a reasonable time authorizes Transdev to seek review
 of its claims in this forum.

                                     CONCLUSION

        We have jurisdiction to consider Transdev’s consolidated appeals. WMATA’s
 motion to dismiss for lack of jurisdiction is denied. WMATA is ORDERED to file its
 answer to appellant’s complaint within 30 days of receipt of this decision. In addition,
 the parties are ORDERED to confer and file a joint report with the Board within
 30 days of receipt of this decision, setting forth the status of this appeal, including a
 proposed schedule for discovery and a statement whether they wish to resolve these
 appeals though (1) an oral hearing (Board Rule 10); (2) submission on the record
 (Board rule 11); or Alternative Disputes Resolution (ADR) (Board Rule Addendum II).

           Dated: January 25, 2021



                                                 DAVID B. STINSON
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                          I concur



RICHARD SHACKLEFORD                               J. REID PROUTY
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals




                                            18
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62654, 62655, Appeals of
Transdev Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: January 25, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          19